                                            CLERK’S MINUTE SHEET
                                   IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF NEW MEXICO (AT ALBUQUERQUE)

                                            Before the Honorable Laura Fashing
                                         Preliminary Revocation/Detention Hearing
Case Number:                CR 17-2778 JP                         UNITED STATES vs. WIMBERLY
Hearing Date:               3/19/2021                             Time In and Out:          11:48-12:07
Courtroom Deputy:           N. Maestas                            Courtroom:                ABQ Zoom
Defendant:                  Klayton Wimberly                      Defendant’s Counsel:      Todd J Bullion
AUSA:                       Samuel Hurtado                        Pretrial/Probation:       Camilla Duarte
Interpreter:                Humberto Orive                        Witness:
Initial Appearance
☐     Defendant received a copy of charging document
☐     Court advises defendant(s) of possible penalties and all constitutional rights
☐     Defendant
☐     Government moves to detain                                  ☐ Government does not recommend detention
☐     Set for                                                     on                               @
Preliminary/Show Cause/Identity
☒     Defendant waives Preliminary Revocation Hearing
☒     Court finds probable cause                                  ☐    Court does not find probable cause
Detention
☐     Defendant waives Detention Hearing
☒     Defense counsel request release; Government requests detention; USPO recommends detention
Custody Status
      Defendant remanded to custody of United States
☒     Marshal's Service
☐     Conditions
Other
☒     Defendant waives personal presence at hearing/Court accepts Defendant’s waiver
      Pursuant to the Due Process Protections Act, Court confirms the United States obligation to produce all exculpatory
☒
      evidence to the defendant pursuant to Brady v. Maryland, 373 U.S. 83 (1963) and its progeny, and orders it to do so.
☒     Matter referred to District Judge for Final Revocation Hearing
☐
